UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1319



JERRY L. GENT,

                                            Plaintiff - Appellant,

          versus

PAT L. SMITH,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Abingdon. James P. Jones, District Judge.
(MISC-97-1-A)


Submitted:   May 1, 1997                      Decided:   May 8, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Jerry L. Gent, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting leave to

proceed in forma pauperis yet imposing a partial filing fee. Appel-

lant also seeks leave to proceed in forma pauperis on appeal and

recusal of the district court judge. We have reviewed the record

and the district court's opinion imposing the partial filing fee
and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. Gent v. Smith, No. MISC-97-1-A (W.D. Va.
Feb. 24, 1997). Additionally, we grant Appellant leave to proceed

in forma pauperis on appeal. Further, Gent has not shown extrajudi-

cial, personal bias; therefore, we deny his motion requesting judi-
cial recusal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2